The Court stated that they would feel bound by the decision in Richmond agt. Sherman, and the unreported case in their own district, to limit the costs to five terms, if it had not been for the amendment of 1864. True the language is not changed in subdivision 7, so far as this question is concerned, but at that time the only reported cases liad decided that the number of term fees in the court of *105appeals was not limited, and the legislature are presumed to have been acquainted with those reported decisions. Therefore, the fact that they did amend that section in other particulars, and did not change it in this, must be deemed a legislative interpretation of the section as it had been judicially construed. The cases cited by defendant’s counsel had not then been reported.
Order appealed from affirmed.